In an action to foreclose a mortgage, the defendants appeal from an order of the Supreme Court, Rockland County *738(Weiner, J.), dated June 21, 2007, which denied the motion of the defendant Miriam Goldstein to vacate a judgment of foreclosure and sale of the same court dated June 27, 2006, entered upon her default in appearing.
Ordered that the appeal by the defendants Menachem Korolizky and Board of Managers of the 7 Stysly Land Condominium is dismissed, as they are not aggrieved by the order appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed on the appeal by the defendant Miriam Goldstein; and it is further,
Ordered that the respondent is awarded one bill of costs payable by the defendant Miriam Goldstein.
The contention of the defendant Miriam Goldstein that the respondent lacked standing to commence this action is without merit (see Mortgage Elec. Registration Sys., Inc. v Coakley, 41 AD3d 674 [2007]). Accordingly, the Supreme Court properly denied the motion to vacate the judgment of foreclosure and sale. Santucci, J.E, Angiolillo, Eng and Chambers, JJ., concur.